UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported) – June 29, 2011 (July 1, 2011) ALLETE, Inc. (Exact name of registrant as specified in its charter) Minnesota 1-3548 41-0418150 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation or organization) Identification No.) 30 West Superior Street Duluth, Minnesota 55802-2093 (Address of principal executive offices, including zip code) (218) 279-5000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 8 – OTHER EVENTS Item 8.01Other Events On June 29, 2011, Minnesota Power, a division of ALLETE, Inc., issued a press release announcing agreements reached with 15 Minnesota municipal customers for new wholesale electric service contracts that will take effect July 1, 2011 and extend through June 30, 2019. A copy of the press release is filed as Exhibit 99 to this Current Report on Form 8-K and is incorporated herein by reference. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01Financial Statements and Exhibits (d) Exhibits Exhibit Number 99 Minnesota Power’s press release dated June 29, 2011. Readers are cautioned that forward-looking statements should be read in conjunction with ALLETE’s disclosures under the heading: “SAFE HARBOR STATEMENT UNDER THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995” located on page 3 of this Form 8-K. ALLETE Form 8-K dated July 1, 2011 2 Safe Harbor Statement Under the Private Securities Litigation Reform Act of 1995 Statements in this report that are not statements of historical facts may be considered “forward-looking” and, accordingly, involve risks and uncertainties that could cause actual results to differ materially from those discussed. Although such forward-looking statements have been made in good faith and are based on reasonable assumptions, there is no assurance that the expected results will be achieved. Any statements that express, or involve discussions as to, future expectations, risks, beliefs, plans, objectives, assumptions, events, uncertainties, financial performance, or growth strategies (often, but not always, through the use of words or phrases such as “anticipates,” “believes,” “estimates,” “expects,” “intends,” “plans,” “projects,” “will likely result,” “will continue,” “could,” “may,” “potential,” “target,” “outlook” or words of similar meaning) are not statements of historical facts and may be forward-looking. In connection with the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, we are hereby filing cautionary statements identifying important factors that could cause our actual results to differ materially from those projected, or expectations suggested, in forward-looking statements made by or on behalf of ALLETE in this Current Report on Form 8-K, in presentations, on our website, in response to questions or otherwise. These statements are qualified in their entirety by reference to, and are accompanied by, the following important factors, in addition to any assumptions and other factors referred to specifically in connection with such forward-looking statements: · our ability to successfully implement our strategic objectives; · prevailing governmental policies, regulatory actions, and legislation including those of the United States Congress, state legislatures, the FERC, the MPUC, the PSCW, the NDPSC, the EPA and other various state, local, and county regulators, and city administrators, about allowed rates of return, financings, industry and rate structure, acquisition and disposal of assets and facilities, real estate development, operation and construction of plant facilities, recovery of purchased power, capital investments and other expenses, present or prospective wholesale and retail competition (including but not limited to transmission costs), zoning and permitting of land held for resale and environmental matters; · our ability to manage expansion and integrate acquisitions; · the potential impacts of climate change and future regulation to restrict the emissions of GHG on our Regulated Operations; · effects of restructuring initiatives in the electric industry; · economic and geographic factors, including political and economic risks; · changes in and compliance with laws and regulations; · weather conditions; · natural disasters and pandemic diseases; · war and acts of terrorism; · wholesale power market conditions; · population growth rates and demographic patterns; · effects of competition, including competition for retail and wholesale customers; · changes in the real estate market; · pricing and transportation of commodities; · changes in tax rates or policies or in rates of inflation; · project delays or changes in project costs; · availability and managementof construction materials and skilled construction labor for capital projects; · changes in operating expenses and capital expenditures; · global and domestic economic conditions affecting us or our customers; · our ability to access capital markets and bank financing; · changes in interest rates and the performance of the financial markets; · our ability to replace a mature workforce and retain qualified, skilled and experienced personnel; and · the outcome of legal and administrative proceedings (whether civil or criminal) and settlements that affect the business and profitability of ALLETE. Additional disclosures regarding factors that could cause our results and performance to differ from results or performance anticipated by this report are discussed in Item 1A under the heading “Risk Factors” beginning on page 22 of our 2010 Form10-K. Any forward-looking statement speaks only as of the date on which such statement is made, and we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which that statement is made or to reflect the occurrence of unanticipated events. New factors emerge from time to time, and it is not possible for management to predict all of these factors, nor can it assess the impact of each of these factors on the businesses of ALLETE or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statement. Readers are urged to carefully review and consider the various disclosures made by us in this Form 8-K and in our other reports filed with the SEC that attempt to advise interested parties of the factors that may affect our business. ALLETE Form 8-K dated July 1, 2011 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ALLETE, Inc. July 1, 2011 /s/ Deborah A. Amberg Deborah A. Amberg Senior Vice President, General Counsel and Secretary ALLETE Form 8-K dated July 1, 2011 4
